Citation Nr: 1116455	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-25 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a testicular disability to include chronic epididymitis and a testicular mass.

2.  Entitlement to an initial evaluation in excess of 20 percent for right shoulder disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for low back disability.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active military service from January 2000 to June 2004.  His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran's claims were remanded by the Board in January 2010.  A claim for service connection for bronchitis was also remanded by the January 2010 Board decision.  Service connection for bronchitis was granted by the RO in February 2011 and this claim is no longer in appellate status before the Board.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has had a chronic testicular disability, specifically epididymitis, since service.

2.  The Veteran's right arm range of motion is not limited to midway between side and shoulder level even with consideration of pain, weakness, repetition of motion or any other factors.

3.  At times the Veteran's lumbar spine range of motion is limited to 30 degrees.


CONCLUSIONS OF LAW

1.  Chronic epididymitis was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an initial rating in excess of 20 percent for right shoulder rotator cuff instability and impingement syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 5201 (2010).

3.  The criteria for an initial rating of 40 percent for lumbar strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In the present case, VA provided the Veteran with the notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in July 2004 and March 2006 correspondences.  The latter correspondence provided him with notice of the information and evidence necessary to substantiate the initial rating and the effective date to be assigned in the event his claims were successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His claims were last readjudicated in a February 2011 supplemental statement of the case.  There consequently is no prejudice to the Veteran with respect to the content or timing of notice in this case.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and VA medical records.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a hearing before a Veterans Law Judge.  The Veteran has not asserted, and the record does not indicate, that there are any additional pertinent records obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Testicular Disability

The Veteran seeks service connection for a testicular disability.  The service treatment records reveal that the Veteran complained of left side groin pain in November 2001.  At that time a small movable nodule was noted.  When examined in February 2004 the Veteran did not have a testicular mass.  He had a mild varicocele on the left.  The assessment included history of possible testicular mass, no current mass.

On VA examination in May 2005 the Veteran complained of frequency, hesitancy and urinary incontinence.  Examination revealed no testicular mass.  The Veteran had mild tenderness of the right epididymitis.  

When again examined by VA in July 2010 the Veteran denied feeling any masses.  He reported episodic pain in his right testicle, exacerbated by sitting longer than one hour.  The examiner diagnosed chronic epididymitis and indicated that the Veteran had had chronic epididymitis since 2001.  

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease process diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case the medical evidence indicates that if the Veteran has had a chronic testicular disability since service.  Although the testicular pain during service was not diagnosed as epididymitis at that time, the July 2010 VA examiner examined the Veteran and reviewed the Veteran's medical history and indicated that the Veteran has had chronic epididymitis during and ever since service.  Accordingly, service connection for a testicular disability, specifically chronic epididymitis, is warranted.

III.  Right Shoulder Disability

The Veteran testified in November 2009 that his right arm was very weak, that he had trouble lifting things with it, and that he had trouble reaching over his head.  He reported right shoulder pain and that he took medication to treat the pain.  

The January 2005 rating decision on appeal granted the Veteran service connection for right shoulder rotator cuff instability and impingement syndrome.  The Veteran was assigned a noncompensable rating effective from June 2004.  In April 2007 the RO granted the Veteran a 20 percent initial rating for his right shoulder disability, also effective from June 2004.

On VA examination in May 2005 the Veteran reported right shoulder pain while sleeping and difficulty with lifting any objects secondary to pain.  He denied any incapacitation and reported treatment with Tylenol and Motrin.  He reported losing time from work three times a week due to his right shoulder and low back disabilities.  Examination revealed tenderness to palpation of the right bioccipital tendon.  The Veteran had right arm flexion of 90 degrees and abduction of 90 degrees.  He had right arm external rotation and internal rotation of 45 degrees.  The examiner stated that range of motion of the right shoulder was additionally limited secondary to pain and weakness, but not additionally limited secondary to fatigue, lack of endurance or incoordination.  

When examined by VA in July 2009 the Veteran reported constant right shoulder pain, exacerbated by raising his right arm above shoulder level.  The examiner noted that the Veteran right hand is his major hand.  The Veteran reported flare-ups of moderate severity every two to three weeks, which would last for one or two days.  During flare-ups the Veteran avoided use of his right arm until the pain subsided.  Examination revealed right shoulder crepitus, tenderness, abnormal motion and guarding of movement.  There was objective evidence of pain with active motion of the right arm and with repetitive motion.  The Veteran had 90 degrees of right arm flexion and 80 degrees of right arm abduction.  He had 80 degrees of right arm internal rotation and of right arm external rotation.  After repetitive motion the Veteran had 80 degrees of right arm flexion, 70 degrees of right arm abduction, and 70 degrees of right internal and external rotation.  An MRI showed no evidence of rotator cuff tear and no evidence of muscle atrophy.  The glenoid labrum was not well visualized a labral tear could not be ruled out.  The diagnosis included mild tendonitis of the supraspinatus tendon and mild acromioclavicular osteoarthritis.  The examiner stated that the impact on the Veteran's occupational activities included problems with lifting and carrying, difficulty reaching, weakness , fatigue, decreased strength and pain.

The Veteran's right shoulder disability is rated under Diagnostic Code 5201.  Under this diagnostic code limitation of motion of the major arm at the shoulder level (90 degrees) warrants a 20 percent rating.  Limitation of motion to midway between the side and shoulder level (45 degrees) also warrants a 30 percent evaluation.  A 40 percent evaluation is warranted for the arm when motion is limited to 25 degrees from the side.  

Full range of motion of the shoulder is zero degrees to 180 degrees on forward elevation (flexion), zero degrees to 180 degrees on abduction, and zero degrees to 90 degrees on both external and internal rotation.  38 C.F.R. § 4.71, Plate I (2010).

As shown above the Veteran normally has range of motion of the right arm to shoulder level and he has had range of motion almost to shoulder level after repeated use.  Thus the Veteran has more than 45 degrees (midway between side and shoulder level) of abduction and extension of the right shoulder, even taking into consideration pain and repetitive motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, the Veteran has not been shown to have met the criteria for a rating in excess of 20 percent under Diagnostic Code 5201.

The Veteran has not been shown to have any ankylosis of scapulohumeral articulation, any impairment of the humerus, or any impairment of the clavicle or scapula.  Consequently the Veteran would not be entitled to a compensable rating under Diagnostic Codes 5200, 5202, or 5203 (2010).

Because the Veteran has not met the criteria for a rating in excess of 20 percent for his right shoulder disability at any time since the grant of service connection, a staged rating in excess of 20 percent for right shoulder disability is not for assignment.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected right shoulder disability is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

IV.  Low Back Disability

The Veteran testified at his hearing that he had back pain and that he had been laid off from two jobs because his back disability prevented him from lifting more than 25 pounds and prevented him from prolonged standing.  

The January 2005 rating decision on appeal granted the Veteran service connection for mechanical low back condition.  He was assigned a 10 percent initial rating effective from June 2004.  In July 2006 the RO granted the Veteran a 20 percent initial rating for his low back disability, also effective from June 2004.  

The Veteran's service-connected back disability is rated as 20 percent disabling under 38 C.F.R. § 4.119.  The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); 5243 Intervertebral disc syndrome.

Under Diagnostic Code 5237 an increased rating of 40 percent is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less.  Diagnostic Code 5237 is the code for lumbosacral or cervical strain, and the Veteran's low back disability was diagnosed as lumbosacral strain by a May 2005 VA examiner, and as chronic lumbosacral sprain by a July 2009 VA examiner.

VA range of motion testing of the spine in May 2005 revealed only 30 degrees of flexion.  The examiner stated that range of motion of the lumbar spine was additionally limited secondary to pain, but not limited secondary to fatigue, weakness, lack of endurance, or incoordination.  The Board recognizes that the July 2009 VA examination revealed the Veteran to have significantly more flexion of the spine.  Regardless, the May 2005 VA examination report shows that the limitation of motion of the Veteran's lumbar spine at times meets the criteria for a 40 percent rating.  Given consideration of additional limitations due to pain and other factors discussed by DeLuca, and weighing all doubt in favor of the Veteran, the Board finds that an increased initial rating of 40 percent is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the applicable Diagnostic Codes, 5237 and 5243, a rating in excess of 40 percent for the Veteran's low back disability is not for assignment unless the Veteran has ankylosis of the spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The medical evidence clearly shows that the Veteran does not have ankylosis of the spine or incapacitating episodes of intervertebral disc syndrome.  Accordingly, has met the criteria for an increased initial rating of 40 percent, but no higher, for his low back disability since the grant of service connection.  Consequently a staged rating in excess of 40 percent for a low back disability is not for assignment.  See Fenderson.

The Board has considered whether the Veteran is entitled to a separate compensable rating for neurologic impairment resulting from his low back disability.  The July 2010 VA examination report revealed decreased light touch and pinprick sensation over the right lower extremity from the lateral proximal thigh to the lateral knee.  Under 38 C.F.R. § 4.124a, which addresses diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  Severe to complete paralysis is required for a compensable (10 percent) rating for the internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8527, 8528, 8529, 8530.  In this case, a separate compensable rating is not for assignment regarding the Veteran's neurological complaints because his symptoms are wholly sensory in nature and he thus does not meet the criteria for a compensable rating under the applicable diagnostic codes.

Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected low back disability is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  




ORDER

Service connection for a testicular disability, specifically chronic epididymitis, is granted.

An initial evaluation in excess of 20 percent for right shoulder disability is denied.

An initial evaluation of 40 percent for low back disability is granted, subject to the law and regulations regarding the award of monetary benefits.


REMAND

In light of the Board's grant of service connection for epididymitis and increased rating for low back disability, the RO must effectuate the Board's decision and reconsider the TDIU issue before final appellate consideration.  

Accordingly, the case is REMANDED for the following action:

The RO must effectuate the Board's decision herein, then, after any additional indicated development, readjudicate the TDIU issue.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


